Citation Nr: 1704482	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a digestive disorder, claimed as gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).  

The August 2009 rating decision, in pertinent part, denied service connection for GERD and osteoarthritis (other than the lumbar spine).  

In January 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.  In February 2016, the Board notified the Veteran of his right to a new hearing before another VLJ who would ultimately decide his appeal.  See 38 U.S.C. § 7107(c) (West 2014).  The Veteran has elected not to appear at a new hearing.  

The Veteran's service connection claim for GERD includes any current digestive disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the issue has been recharacterized as entitlement to service connection for a digestive disorder, to include GERD, as reflected on the title page of this decision.  

This matter was most recently before the Board in September 2013 and June 2016, at which time it was remanded for further evidentiary development.  Following the June 2016 remand, and before the Veteran's claim was returned to the Board, by way of the August 2016 rating decision, the RO granted the claim for service connection for cervical spine strain, and evaluated it as 10 percent disabling, effective July 28, 2008.  The Board finds that this grant of service connection for a cervical spine disability constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's digestive disorder did not have its onset during and was not caused by active service and was not caused or aggravated by any service-connected disorder, to include his service-connected coronary artery disease, degenerative disc disease, and/or dysthymia and depression; a disease of the ulcer did not manifest within the first post service year.  


CONCLUSION OF LAW

The criteria for service connection for a digestive disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA provided adequate notice with regard to the issue on appeal in a letter sent to the Veteran in February 2009.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA and private medical records have been retrieved and associated with the claims file.  The Veteran's pertinent medical records issued from the Social Security Administration (SSA) have also been associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran relevant examinations in connection to his claimed digestive disability in November 2009, May 2010, March 2012, March 2015 and August 2016.  The Board finds that these examinations, in conjunction with the medical opinions provided, are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiners reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  More importantly, together these medical opinions addressed the questions listed in the Board's remand directives.  Accordingly, the requirements of the November 2011, December 2012, September 2013, and June 2016 Remands were ultimately accomplished by way of these examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including peptic ulcers, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Veteran primarily contends that his digestive disorder is secondary to his service-connected degenerative disc disease of the lumbar spine, his service-connected psychiatric disorder, as well as his service-connected coronary artery disease.  See March 2009 Statement of Veteran.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

Review of the service treatment records reflects that at the December 1980 enlistment examination, the clinical evaluation of the abdomen and viscera was negative for any abnormalities.  Although the Veteran reported a history of stomach, liver, or intestinal trouble, his present health was shown to be good, and he was deemed qualified for enlistment.  In a letter dated in December 1980, the Veteran's physician, V.E., M.D., noted that the Veteran had recently been seen at the hospital with complaints of abdominal pain, and the physical examination findings, along with results of the upper gastrointestinal (GI) series and Barium enema were negative for any abnormalities.  Dr. E. found that the Veteran did not have an ulcer or any other pathology, and attributed the Veteran's abdominal pain to a family disruption adding that the Veteran was in good condition upon resolution of his symptoms.  

The remainder of his service treatment records is negative for any gastrointestinal/digestive problems, and at the October 1981 separation examination, the clinical evaluation of his abdomen and viscera was shown to be normal, and the Veteran denied a history of stomach, liver, or intestinal trouble.  

The post-service VA treatment records reflect that the Veteran first contacted the VA medical center by telephone in June 1997 with complaints of an unhealed ulcer.  It was noted that he had not undergone an upper GI series or endoscopy and had no reason to suspect that he currently had an ulcer other than the fact that he had previously had one.  It was also noted that the Veteran was currently on Naproxen.  The treatment provider determined that it was likely that the Veteran had nonsteroidal anti-inflammatory drugs (NSAID) induced gastritis, and it was uncertain "if his pain will be relieved by QD dosing but he has never tried it."  A November 1998 progress note reflects that the Veteran presented with requests for a prescription for Pepcid, as well as complaints that his symptoms had worsened recently.  It was noted that his medication Famotidine had been replaced by Ranitidine but the Veteran refused to take the updated medication because he felt it did not work for him.  

VA treatment records dated from March 2009 to July 2009 reflect a medical history of esophageal reflux.  

The Veteran was afforded a VA examination in November 2009 at which time he reported problems with gastroesophageal reflux for the past 15 to 20 years.  He described a burning sensation which extended from the stomach to the substernal area and into the chest towards the throat.  He also noted that an upper endoscopy one month prior by a gastroenterologist revealed reflux and a hiatal hernia.  The Veteran felt his condition was secondary to his obesity and his stress, and related his obesity and inability to exercise to his back problems.  According to the Veteran, his symptoms are worse when he is stressed, and after he eats anything.  He reported to take 40 milligrams (mg) of Protonix twice a day, and described it as helpful despite the fact that it exacerbated his depressive symptoms.  After interviewing the Veteran regarding his medical history, reviewing his claims file, to include his endoscopy reports, and conducting a physical examination of the Veteran, the VA examiner diagnosed the Veteran with having GERD, a hiatal hernia and gastritis.  According to the examiner, it is less likely than not that the Veteran's GERD and gastritis are due to his service-connected lumbar spine condition.  In reaching this conclusion, the examiner noted that gastritis was an inflammation of the stomach lining, and would not be associated with obesity.  The examiner further determined that while GERD can be worsened by obesity, the Veteran had a small hiatal hernia which could also play a role.  The examiner further noted that obesity was largely determined by intake rather than exercise, and exercise was not precluded by the Veteran's lumbar spine condition - just the type of exercise.  

In the May 2010 VA medical opinion, the VA physician reviewed the Veteran's claims file, and determined that the claims file was negative for any evidence that his GERD was caused or aggravated by his dysthymia/depression.  According to the examiner, GERD is due to "impaired control of the lower esophagus which allows gastric juice with acid to reflux into the esophagus and has never been...related to mood disturbances."  The VA physician concluded that it was unlikely that the Veteran's claimed GERD was aggravated by or caused by his dysthymia and depression.  

The Veteran was afforded another VA examination in connection to his digestive disorder in March 2012, at which time he provided his medical and military history and reported experiencing GERD symptoms since 1999.  The Veteran also stated that he currently takes medication to treat his symptoms, and described his current symptoms as stable, adding that they flared up during stressful situations.  Upon physical examination of the Veteran, the examiner determined that the abdominal examination was unremarkable except for some noted mild epigastric tenderness.  The examiner noted that the 2010 upper endoscopy findings revealed diagnoses of GERD and hiatal hernia.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner determined that it was less likely as not that the Veteran's current GERD was caused or aggravated by his service-connected coronary artery disease, lumbar spine disability, and/or dysthymia and depression.  In reaching this determination, the examiner attributed the Veteran's GERD symptoms to a combination of stomach hyperacidity, helicobacter pylori infection, and his obesity.  The examiner further concluded that the Veteran's coronary artery disease, lumbar arthritis and dysthymia/depression did not influence his GERD significantly.  

At the March 2015 VA examination, the examiner noted that the Veteran had been diagnosed with GERD since the 1990s.  The Veteran related his GERD to his chronic use of NSAIDS and aspirin (which he reportedly used for his chronic low back pain and coronary artery disease respectively) and reported a longstanding history of GERD.  After interviewing the Veteran, reviewing his claims file, and conducting a physical examination of him, the examiner determined that the Veteran's GERD was neither caused nor aggravated by his service-connected coronary artery disease, lumbar spine disease, dysthymia or depression.  In reaching this determination, the examiner acknowledged that the use of NSAIDS can have an effect on the gastrointestinal system, and referenced a medical journal article which indicated that NSAIDS including aspirin causes "considerable morbidity and mortality related to gastric and duodenal ulcer disease."  The examiner also took note of a 2009 endoscopy report which showed signs of distal esophagitis with a small hiatal hernia and significant gastritis.  According to the examiner, while gastroduodenal injury from aspirin or NSAID use is well documented in the medical literature, GERD is a disorder of the esophagus which has not been associated with the use of these medications.  The examiner further found that there was no medical evidence to show that coronary artery disease, lumbar spine disease, or dysthymia/depression have a direct association with the development of GERD.  The examiner thus concluded that it was less likely than not that the Veteran's current GERD was caused or aggravated by his service-connected coronary artery disease, lumbar spine disability, and/or dysthymia and depression.  

The Veteran was afforded another VA examination in August 2016.  Although he reported a long-standing history of GERD dating back to 1981, he simultaneously stated that he was unsure as to the date his GERD began, and responded to the examiners' questions with requests that she review his claims-file.  Upon reviewing his claims file, the examiner observed that the Veteran reported a medical history of stomach, liver and intestinal problems, but noted that he denied experiencing any gastrointestinal problems at his separation examination.  She further noted that the first treatment records reflecting a notation of "gastritis, likely due to NSAID" were dated in June 1997, at which time the Veteran was prescribed Famotidine and instructed to undergo a UGI series.  During the evaluation, the Veteran reported to take at least three Advil a day, which he did not report to his primary care physician.  The examiner noted that while the Veteran's treatment plan included taking medication in the form of 40 mg of Protonix a day for his GERD, review of his medical records did not show instructions or any recommendation to take Advil.  It was also noted that diagnostic test findings dated in October 2015 reflected signs of a hernia.  

Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having GERD and hiatal hernia, and determined that said disorders are less likely as not proximately due to or the result of his service-connected condition, to include the medication used to treat these conditions.  

In reaching this conclusion, the examiner noted that there was no medical evidence to support the theory that any of the Veteran's service-connected disorders have a direct association with the development of his GERD.  The examiner observed that the Veteran was taking Advil (1) without a medical provider's recommendation; and (2) without reporting it to his primary care provider.  Referencing several medical journal guidelines (2008 American College of Cardiology Foundation/American College of Gastroenterology/American Heart Association), the examiner acknowledged the side effects of NSAID use, noting that "patients are considered to be at high risk for [gastrointestinal] toxicity from NSAIDS if they have a history of ulcer disease or complication, are on dual antiplatelet therapy, are on concomitant anticoagulant therapy," or either approximately sixty years of age, taking some type of glucocorticoid, or have dyspepsia or GERD symptoms.  The examiner further noted that scans of the Veteran's computed tomography (CT) showed a small hiatal hernia which the Veteran claimed was due to straining during service.  According to the examiner, most small type I (sliding) hiatal hernias are asymptomatic, and patients with large type I hernias may experience symptoms of GERD, the most common of which includes heartburn, regurgitation, and dysphagia.  According to the examiner, "[c]omplications are rare in patients with type I hiatal hernia and are usually related to reflux."  

The examiner further found that the Veteran's gastrointestinal disorder was not aggravated beyond its natural progression by any of his service-connected disorders.  In reaching this assertion, the examiner explained that anxiety and depression can increase GERD-related symptoms reported in population-based studies, and it had been suggested that patients who did not respond to proton pump inhibitor (PPI) therapy were more likely to have psychosocial comorbidity than those successfully treated with a PPI.  However, according to the examiner, the Veteran is morbidly obese, has a small hiatal hernia, and is non-compliant with his physician's recommendation, as reflected by his Advil use.  Based on her discussion with the Veteran, and assessment of his medical records, the examiner concluded that "[t]here is not sufficient medical evidence to support the notion of aggravation of [GERD] beyond its natural progression in light of having strong predisposing factors such as morbid obesity, small hiatal hernia and being non-compliant with medical providers' recommendations by taking NSAIDS."  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his digestive disability.  As noted above, the Veteran's service treatment records are negative for any treatment for, or diagnosis of a digestive disability, and there is no evidence that the first manifestation of his reported ulcer disease occurred within the first post-service year after the Veteran's discharge from service in November 1981, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.  

The Board acknowledges the December 1980 medical history report reflecting the Veteran's reported history of stomach, liver and intestinal problems, as well as the December 1980 letter issued by Dr. E. which indicates that the Veteran had been seen for abdominal pain recently.  However, as explained further by Dr. E., the Veteran's stomach pain appeared to be related to a "family disruption" and his symptoms resolved when the crisis itself was sorted out.  Indeed, as previously noted, at the Veteran's December 1980 enlistment examination, the clinical evaluation of the gastrointestinal system was negative for any abnormalities, and the Veteran had a physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  As such, any symptoms experienced by the Veteran prior to, or at the time of his enlistment, resolved quickly and were not indicative of a pre-existing gastrointestinal disability, or manifestation of a gastrointestinal disability.  Given that the Veteran was deemed qualified for enlistment, the Board finds that the presumption of soundness has not been rebutted.  

With respect to direct service connection, the preponderance of evidence of record is against a finding that the Veteran's digestive disorder was incurred in, or related to his active service.  Indeed, the Veteran has primarily contended that his digestive disorder is secondary to his service-connected disorders, and the first post-service record reflecting treatment for a gastrointestinal disability is dated in June 1997, nearly sixteen years after the Veteran was discharged from service.  There is nothing in the record to show that the Veteran's digestive disability was incurred in service, and none of his treatment providers or VA examiners have found that his current digestive disability was incurred in, or otherwise related to his military service.  Indeed, the June 1997 treatment provider assessed the Veteran with having NSAID induced gastritis, and the May 2010 VA examiner found that GERD had never been found to be related to mood disturbances, and was, in fact, due to impaired control of the lower esophagus which allows gastric juice with acid to reflux into the esophagus.  The March 2012 VA examiner also determined that the Veteran's GERD symptoms were more likely due to a combination of stomach hyperacidity, helicobacter pylori infection and his obesity.  The remainder of the Veteran's VA treatment records and examination reports are absent any indication that his gastrointestinal symptoms are related to service.  

The only evidence of record relating the Veteran's digestive disability to his military service is the Veteran's lay assertions during the August 2016 VA examination wherein he described experiencing symptoms of GERD since service.  To the extent the Veteran is claiming continuity of gastrointestinal symptoms since service, he is competent to do so.  However, his statements are not persuasive because his assertions are contradicted by the evidence of record, as well as statements made by him throughout his appeal.  In that connection, following his enlistment, the service treatment records are negative for any symptoms of GERD, or any digestive disorder during service, and the record discloses nearly sixteen years from the time the Veteran was separated from service, and his first documented complaints of gastrointestinal symptoms in June 1997.  As discussed, the June 1997 VA treatment provider did not relate the Veteran's gastritis to service, and the subsequent VA examiners also related the Veteran's gastrointestinal disorder and GI symptoms to other factors.  Furthermore, throughout the appeal, the Veteran himself predominantly attributed his digestive disorder to various other factors, to include his obesity and the medication he was taking for his service-connected back disorder.  

The evidence does not show that the Veteran sought treatment for his digestive disorder immediately following his period of service or for many years thereafter.  As noted above, the earliest post-service medical evidence of record reflecting the Veteran's complaints of, as well as a diagnosis of a gastrointestinal disorder is dated in June 1997, nearly sixteen years after his separation from service.  Also, the Veteran first filed a claim for his digestive disorder in March 2009, nearly twenty-eight years following his separation from service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for his digestive disability given the fact that he filed a claim for his back disability in 1981 immediately after his separation from service.  In addition, the Veteran had the opportunity to discuss his digestive problems during earlier VA treatment visits, but did not do so.  The fact that the Veteran had the opportunity to seek treatment for any digestive problem, as well as file a claim for service connection for his digestive disorder closer in time to his separation from service, but did not do so, is consistent with a finding that his symptoms began long after separation from service.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.  

Turning to the issue of service connection on a secondary basis, the Board notes that the Veteran has been diagnosed with GERD, gastritis, and a hiatal hernia, and he is service-connected for coronary artery disease; degenerative disc disease at L4-L5, with herniated nucleus pulposus, L5-S1 and with degenerative joint disease; dysthymia and depression; right ankle sprain with arthritis; left trochanteris pain syndrome; right trochanteris pain syndrome; cervical spine strain; erectile dysfunction; and surgical CABG scar associated with coronary artery disease.  He primarily relates his current digestive disorder to his service-connected back, psychiatric and heart disorders, noting that these disorders had worsened throughout the years and left him unable to move around, exercise, or walk any helpful distance.  He contends that his obesity (due to his inability to exercise as a result of his back condition), and his heart disease and depression contributed to his current GERD.  However, the Board finds that the Veteran is not entitled to service connection for a digestive disorder on a secondary basis because the most probative medical evidence of record, by way of the November 2009, May 2010, March 2012, March 2015 and August 2016 opinions, have found that it is less likely than not that the digestive disorder was caused or aggravated by the service-connected disorders.  The content of the examination reports have been discussed and outlined above.  In support of this determination, the November 2009 VA examiner acknowledged that while GERD can be worsened by obesity, the Veteran had a small hiatal hernia which also played a role in his GERD symptoms.  He (the examiner) also found that obesity was largely determined by intake rather than exercise, and the Veteran's spine condition did not preclude exercise altogether - just the type of exercise.  The May 2010 VA examiner found that the Veteran's digestive disorder was not caused or aggravated by his service-connected psychiatric disorder, noting that GERD had never been deemed related to mood disturbances, and was, in fact, due to impaired control of the lower esophagus which allows gastric juice with acid to reflux into the esophagus.  The March 2012 VA examiner found that the Veteran's GERD symptoms were more likely due to a combination of stomach hyperacidity, helicobacter pylori infection and his obesity.  The March 2015 VA examiner noted that while gastroduodenal injury is well documented in the medical literature from aspirin or NSAID use, GERD is a disorder of the esophagus which has not been associated with use of these medications.  

The August 2016 VA examiner, after reviewing the claims file, interviewing the Veteran regarding his medical history, and conducting a physical evaluation of him, diagnosed the Veteran with a hiatal hernia and GERD, and ultimately found it less likely as not that the hiatal hernia/GERD was proximately due to his service-connected disorder(s), or aggravated beyond its natural progression, as a result of his service-connected disorders.  This examiner acknowledged the Veteran's Advil use, and referenced medical literature that addressed the risks associated with Advil use.  However, the examiner noted that review of the Veteran's medical records was absent any Advil in the current medication list, and the Veteran himself understood the risks associated with taking Advil, and had been advised against taking it by his primary care physicians.  As such, the examiner ultimately determined that the Veteran's hiatal hernia/GERD was not proximately due to or the result of any of his-service connected disabilities, including any NSAID use for his lumbar spine disability, because the medical evidence did not support there being an etiological link between these disorders.  

Moreover, the medical evidence did not support the assertion or theory that the Veteran's prescribed medication for his back condition contributed to, or caused his current gastrointestinal condition.  In this regard, the examiner found that the Veteran's treatment providers had not prescribed him with Advil, Advil use was not the recommended course of treatment for him, and the Veteran himself acknowledged the risks associated with his Advil use yet continued taking it despite these risks.  In reaching her determination, the examiner primarily relies on the medical evidence of record which does not document or support any Advil (NSAID) use for the purpose of treatment for the back disorder.  

The examiner also determined that the Veteran's digestive disorder was less likely as not aggravated as a result of any of his service-connected disorders.  In reaching this determination, the examiner acknowledged that anxiety and depression can serve to increase GERD-related symptoms.  However, she found that there was not sufficient medical evidence to support the theory of aggravation of GERD in light of the Veteran having strong predisposing factors, to include morbid obesity, his small hiatal hernia, and his lack of compliance with his medical providers' recommendation against the use of NSAIDS.  The examiner essentially indicated that the predisposing factors were not related to the Veteran's service-connected back disability.  In addition, the examiner reiterated that any Advil use was against the recommended course of treatment, and the Veteran himself was aware of the risks associated with Advil use, so his GERD was NOT aggravated as a result of his service-connected disorders, to include his lumbar spine disorder, and any medication prescribed to the Veteran for treatment of his lumbar spine disorder.  

Section 3.310 provides that it is the proximate cause or aggravation of a nonservice-connected condition by a service-connected condition that provides a basis for service connection for the nonservice-connected condition.  Here, the Veteran's use of Advil cannot lead to such a proximate cause or aggravation because it is not only not prescribed as treatment for a service-connected condition but its use is actually contrary to treatment for any service-connected condition.  

The Board finds that the opinions provided by the VA examiners to be well reasoned and supported by reference to objective medical evidence.  In this regard, the Veteran's digestive disorder has been related to his obesity, (which is not considered a disability for VA purposes), his stomach hyperacidity, and his helicobacter pylori infection.  Even if the Veteran's obesity could be service-connected, the November 2009 VA examiner found that the Veteran's low back disorder did not prevent him from exercising altogether- it merely prevented the type of exercises he could partake in.  As such, his obesity would likely not be found related to his lumbar spine condition.  The examiners acknowledged the gastrointestinal risks and side effects associated with NSAID use, but found that GERD was a disorder of the esophagus and thus not affected by this.  Any other potential effects of NSAID use were taken into consideration and addressed by the August 2016 VA examiner, who explained that any medication currently prescribed for the Veteran's lumbar spine, as well as any of his other service-connected disorders, neither caused, nor aggravated his digestive disorder.  Although the Veteran was diagnosed with NSAID induced gastritis in June 1997, this was nearly twelve years before his filed his claim, and while he may have been prescribed with NSAIDs for his service-connected disabilities then, the record reflects that he has not been prescribed with NSAID for his service-connected disabilities currently.  Indeed, a review of the Veteran's more recent VA treatment records, to include the medication lists, is absent any notations of Advil.  A number of these examiners also addressed the effect the Veteran's hiatal hernia had on his GERD.  Further, and of particular significance to the Board in this matter, is the fact that no medical professional has provided any opinion indicating that the Veteran's digestive disorder is in any way secondary to his service-connected lumbar spine, psychiatric and/or heart disorder.  Thus, the competent medical evidence of record reflects that the Veteran's digestive disorder is not secondary to his service-connected back, psychiatric and/or heart disorder, or any of his service-connected disorders.  

The Board acknowledges the Veteran's belief that his digestive disorder is related to his service-connected disorders.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or gastrointestinal medicine more particularly, and that he is merely speculating as to whether his GERD/hiatal hernia was incurred in service and/or related to his service-connected disorders, to include medication prescribed for treatment of these disorders.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his back, heart or psychiatric disorder, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of a digestive disorder manifesting relatively long after the period of service and whether one disorder pertaining to a particular joint or organ caused or chronically worsened a disability of another organ are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a digestive disorder, to include as secondary to a service-connected disorder, and this claim must be denied.  



ORDER

Entitlement to service connection for a digestive disorder, to include as secondary to a service-connected disorder, is denied.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


